DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered.
Applicant has argued that Ohno et al. does not teach an etching solution with pH 5-8. The argument is persuasive. However, the Claims remain anticipated and/or obvious over the Prior Art of Record. For example, Uozumi teaches a ruthenium etching solution comprising orthoperiodic acid and ammonia with a pH 5-8.
Applicant has argued that Hardy et al. fails to teach or render obvious the amended Claims including pH 5-8. However, the pH range is known for compositions including orthoperiodic acid and ammonia. However, applicant does not compare the closest prior art with the claimed invention and does not provide a showing commensurate in scope with the Claims. For example, applicant argues that the particular method using a limited composition at a particular concentration shows unexpected results. However, the particular method with limited composition and 
Applicant has argued that the showing of unexpected results overcomes Small et al. However, applicant does not compare the closest prior art with the claimed invention and does not provide a showing of unexpected results commensurate in scope with the Claims. For example, applicant argues that the particular method using a limited composition at a particular concentration shows unexpected results. However, the particular method with limited composition and concentration is not claimed. Further, even if claimed, the unexpected results are not clearly shown at a range of pH of 5-8. Note that applicant omits pH 4-5 and teaches a narrower range of 5-7 is particularly good. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 8,211,80 to Uozumi.  
Regarding Claim 1, Uozumi teaches a ruthenium etching solution comprising orthoperiodic acid (othorpperiodic ion, H5IO6) and ammonia (NAOH aq) with a pH 5-8 (greater than or equal to 4, greater than or equal to 6). Uozumi teaches the composition with sufficient specificity for anticipation, however, it further would have been obvious to one of ordinary skill in the art to provide the components for a composition with predictable results.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over US 2008/0026583 to Hardy et al.
Regarding Claims 1 and 2, Hardy et al. teaches an etching solution comprising orthoperiodic acid (Claim 33) and ammonia (Claim 36) with an overlapping pH of 7-11 (See at least Paragraphs 25, 30, 100, 119, 124, 267) wherein the composition does not comprise a metal oxide particle. Hardy et al. teaches the composition with sufficient specificity for anticipation, however, it further would have been obvious to one of ordinary skill in the art to provide the components for a composition with predictable results.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038995 to Small et al.

Small et al. does not expressly teach orthoperiodic acid, however, orthoperiodic acid as one of two forms of periodic acid would have been an obvious expedient to one of ordinary skill in the art at the time of the claimed invention with predictable results. Applicant has not provided a showing of unexpected results that compares the closest prior art with the claimed invention and does not provide a showing commensurate in scope with the Claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716